Citation Nr: 0332355	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  01-09 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left knee 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus.

5.  Entitlement to service connection for a right knee 
disorder.

6.  Entitlement to service connection for a heart disorder.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from June 1956 to June 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

Review of the claims file reflects that the veteran had 
perfected an appeal as to the RO's denial of service 
connection for a psychiatric disorder.  In August 2002, the 
RO issued a Decision Review Officer decision which granted 
service connection for PTSD.  This was a full grant of the 
benefit sought on appeal with respect to this issue.  As 
there is no jurisdiction-conferring notice of disagreement as 
to the down-stream elements of effective date or compensation 
level, this issue is not currently in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for disorders 
of the low back, left knee, right knee, and heart as well as 
bilateral hearing loss and tinnitus will be addressed in the 
REMAND portion of this decision.



FINDINGS OF FACT

1.  The veteran's claims of entitlement to service connection 
for disorders of the low back and left knee were previously 
denied in multiple decisions, most recently in May 1990.

2.  Evidence received since the May 1990 decision is new and 
bears directly and substantially on the question of whether 
the veteran currently has a low back and left knee disorder.



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a left knee 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.

The Board has considered this new legislation with regard to 
the issue on appeal.  In this case, the veteran was notified 
of the VCAA provisions in an August 2002 Statement of the 
Case in connection with an unrelated claim.  Given the 
Board's partial disposition of this case and the requested 
actions outlined in the REMAND section of this decision, no 
further analysis of VCAA compliance is warranted at this 
time. 

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2001), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)). 

In this case, the veteran's claims of entitlement to service 
connection for a low back and left knee disorder was 
initially denied in an unappealed July 1977 rating decision 
based on the finding that the veteran did not have low back 
and left knee impairment on current examination.  In a 
subsequent unappealed rating decision, issued in January 
1990, the RO denied entitlement to service connection for a 
low back disorder.  The January 1990 rating decision was 
confirmed by a May 1990 Deferred or Confirmed Rating 
Decision.  

Thereafter, by an August 2000 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claims of entitlement to 
service connection for low back and left knee disorders.  The 
veteran appealed this decision.

The May 1990 RO decision is final under 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  Accordingly, the veteran's claims of 
entitlement to service connection for low back and left knee 
disorders can only be reopened on the basis of new and 
material evidence submitted since the May 1990 decision.

In this regard, the Board notes that the veteran's claims 
file now includes VA and private treatment records which 
reflect diagnoses of current low back and left knee 
disabilities.  Specifically, a January 1994 private treatment 
report from M. T. Philips, M.D., includes diagnoses of 
degenerative disc disease of the lumbosacral spine, 
degenerative disc disease of the cervical spine, and chronic 
lumbosacral sprain.  Similarly, a December 1995 private 
treatment report from R. D. Swartling, M.D., notes the 
veteran's history of left knee problems and includes an 
impression of probable lateral meniscus tear, maybe some 
chondral wear in the lateral compartment of the left knee.  

The Board has reviewed this evidence and finds that it bears 
directly and substantially on the question of whether the 
veteran has current low back and left knee disorders.  
Accordingly, the Board deems this evidence to be new and 
material and the veteran's claims of entitlement to service 
connection for low back and left knee disorders is reopened.  
See Hodge v. West, 155 F.3d at 1363 (the veteran is not 
required to demonstrate that new and material evidence, in 
and of itself, would probably change the outcome of the 
claim; rather, the emphasis is on the completeness of the 
evidentiary record).  

Having reopened this claim, the Board has first considered 
whether de novo Board action is appropriate at this time.  As 
indicated below, however, the Board has preliminarily 
determined that additional development is necessary.  A final 
Board decision on these claims will therefore not be issued 
until such development is completed.



ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability; to that extent only, the appeal is granted.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a left knee 
disability; to that extent only, the appeal is granted.



REMAND

As indicated above, the claims file now contains evidence of 
current low back and left knee impairment.  

Upon consideration of the newly submitted evidence, the Board 
notes that the question of whether the veteran's current low 
back and left knee impairment is related to the arthralgia of 
the left leg and low back for which he was treated during his 
period of military service is a medical determination which 
must be made from the record, without resort to independent 
medical judgment by VA.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In this regard, the Board notes that, during the course of 
the veteran's appeal, substantial revisions were made to the 
laws and regulations concerning the VA's duties in developing 
a claim for a VA benefit.  Specifically, as noted above, on 
November 9, 2000, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  The VCAA redefines the VA's 
obligations with respect to its duty to assist the claimant 
with the development of facts pertinent to a claim and 
includes an enhanced duty to notify the claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  See also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

Under the VCAA, the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).  
Therefore, the Board finds that a medical opinion is required 
for an adequate determination of the issues of entitlement to 
service connection for disorders of the low back and left 
knee.

Additionally, records show the appellant has not been given 
adequate notice of the VCAA with respect to his claims for 
service connection for a low back disorder, bilateral knee 
disorder, heart disorder, bilateral hearing loss, and 
tinnitus; the evidence needed to substantiate these claims; 
or the relative duties of the veteran and the RO in obtaining 
such evidence.  Accordingly, the RO must issue a letter to 
the veteran addressing these matters and readjudicate his 
claims accordingly..  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board further notes that one of the regulations 
promulgated by VA to implement VCAA has been invalidated.  
Specifically, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one-year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
Accordingly, the RO must allow the requisite time to respond 
to the VCAA notice.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
Quartuccio v. Principi, and any other 
applicable legal precedent.  In 
particular, the RO should ensure that the 
appellant is advised specifically of what 
he needs to establish his claims, what 
the evidence shows, and of his and VA's 
respective responsibilities in claims 
development.  The appellant should be 
afforded the requisite period of time to 
respond.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his low back, bilateral knee, heart, 
hearing loss, and tinnitus complaints 
since his discharge from service.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

3.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a VA orthopedic examination 
to address the nature and extent of his 
low back and left knee disorders.  The 
examiner should be provided with the 
veteran's claims file and must review the 
claims file in conjunction with the 
examination.  Based on the examination 
results and the claims file review, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
that the veteran's low back and left knee 
disorders are etiologically related to 
service.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a typewritten report.

4.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for a 
low back disorder, bilateral knee 
disorder, heart disorder, bilateral 
hearing loss, and tinnitus.  If the 
determination of any of these claims 
remains unfavorable to the veteran, the 
RO should furnish him with a Supplemental 
Statement of the Case (with the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and afford him a 
reasonable period of time in which to 
respond before the case is returned to 
the Board. 

The purpose of this REMAND is to obtain additional 
development and ensure full compliance with the VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



